904 F.2d 44
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charlena MATLOCK, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 90-3115.
United States Court of Appeals, Federal Circuit.
April 4, 1990.

ON MOTION
Before ARCHER, Circuit Judge, and BALDWIN and BENNETT, Senior Circuit Judges.
ORDER
ARCHER, Circuit Judge.


1
The Department of the Army moves to dismiss Charlena Matlock's petition for review for lack of jurisdiction.  Matlock opposes the motion.


2
On November 21, 1989, the Merit Systems Protection Board issued a final decision.  Matlock states that her representative received a copy of the decision on November 28, 1989.  Accordingly, the deadline for filing a petition for review was 30 days thereafter, i.e., December 28, 1989.  This court received Matlock's petition on January 2, 1990.


3
Any petition for review must be filed within 30 days after the date the petitioner received notice of a final MSPB decision.  The 30-day period for appeal is "statutory, mandatory, and jurisdictional."   Monzo v. Department of Transportation, 735 F.2d 1335, 1336 (Fed.Cir.1984).  Matlock's petition was not filed within 30 days and must be dismissed.


4
Accordingly,

IT IS ORDERED THAT:

5
The Department of the Army's motion to dismiss is granted.